Citation Nr: 0119121	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  01-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from November 1947 to November 
1951 and from February 1952 to August 1970.  He died in 
April 2000; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Pittsburgh, Pennsylvania.


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  The claims file contains 
opinions to the effect that the veteran's hepatic cancer and 
cirrhosis of the liver resulted from chronic hepatitis C.  
The veteran was pursuing compensation benefits for such 
diseases during his lifetime.  However, he died in April 
2000, prior to any final adjudication on those matters.  

The death certificate identifies the immediate cause of death 
as hepatic cancer due to/or as a consequence of liver 
cirrhosis due to/or as a consequence of hepatitis C.  
Hypertension and hyperlipidemia are listed as other 
significant conditions contributing to death but not 
resulting in the stated underlying cause(s) of death.  No 
autopsy was performed.

The veteran's service medical records are negative for note 
of hepatitis or abnormal liver testing.  However, during his 
lifetime the veteran reported he incurred a head injury in 
Vietnam that was treated via shaving and suturing under 
unsanitary field conditions.  Service medical records include 
an entry from the Army Hospital at Fort Benjamin Harrison, 
Indiana, dated in May 1958, showing that the veteran's head 
was sutured and the sutures were removed five days later with 
good healing.  The report of medical history at retirement 
from service, dated in August 1970, also includes report of a 
head wound incurred in Vietnam in 1968.  The veteran's spouse 
and children submitted statements in which they reported the 
veteran had had a patch of shorter hair and a scar on his 
scalp upon return from Vietnam.  And, medical evidence 
documents the presence of two distinct scars on the head.

The report of VA examination dated in October 1995 includes 
note that the veteran had recently been diagnosed with 
hepatitis C and hepatocellular carcinoma.  It does not appear 
that complete clinical records associated with the diagnosis 
and treatment of hepatitis C and related hepatic disease are 
associated with the claims file.

Medical examiners have noted no risk factors such as 
intravenous drug use, high-risk sexual activity, 
transfusions, tattoos, or other potential exposures to 
hepatitis C post service.  However, it is unclear whether a 
specific and accurate history was considered by the medical 
professionals who offered opinions on the etiology of 
hepatitis C in this case.

The claims file contains medical statements from Dr. Good, 
who, in effect, relates hepatitis C in the veteran to 
treatment of a head injury incurred in Vietnam.  Dr. Good 
appears to have based his opinion on the veteran's reported 
in-service medical history and the lack of any other 
documented risk factors or possible exposures.  

In October 1999, a VA examiner also noted the absence of 
reported risk factors such as intravenous drug abuse, 
occupational blood exposure, high-risk sexual activity, 
intranasal cocaine use, exposure to prostitutes, body 
piercing or tattoos.  However, after consultation, the 
examiner was unable to identify a risk factor, mode of 
transmission or cause or etiology for hepatitis C.  The VA 
examiner noted that the veteran's claim of exposure during 
Vietnam was unsubstantiated.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and is applicable 
to the appellant's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

As noted above, it appears additional medical evidence 
pertinent to the initial diagnosis and treatment of hepatitis 
C and developing hepatic cancer exists.  In light of the fact 
that Dr. Good's opinions appear to be based on the veteran's 
reported history, rather than on review of medical evidence, 
and further in light of the inability of the October 1999 VA 
examiner to determine the etiology of the veteran's hepatitis 
C, remand is warranted to obtain further historical 
information and medical evidence prior to adjudication of the 
merits of the appellant's claim.


Accordingly, this claim is remanded to the RO for the 
following:

1.  The RO should, in accordance with 
VCAA, request that the appellant supply 
the names, addresses and approximate 
dates of treatment or evaluation for all 
health care providers who treated or 
evaluated the veteran for hepatitis C and 
resulting liver problems since service 
discharge and up to the time of his 
death.  The RO should then take all 
necessary steps to obtain copies of those 
records not already part of the claims 
folder.  The RO should, in any case, 
ensure that all VA records of treatment, 
evaluation and/or hospitalization 
pertinent to the veteran are associated 
with the claims file.  The RO should 
inform the appellant of any records it 
has been unsuccessful in obtaining and 
afford her and her representative 
opportunity to submit such records.

2.  The RO should also request the 
appellate to provide a detailed history 
of the veteran's post-service potential 
exposure to hepatitis C, to include 
stating whether he did or did not undergo 
any transfusions, receive any tattoos, 
etc., subsequent to service discharge.

3.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.


4.  The RO should then re-adjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified by the RO.  She has, however, the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

